DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Schneider et al. for a “multifunction smart door service” filed May 25, 2019 has been examined.  
This application is a CON of 16/867,461 filed May 5, 2020, now US# 11,170,593. 
   
Claim 1 is pending.

Specification

The disclosure is objected to because of the following informalities: Under cross references to related applications CON status needs to be updated.  Serial number 16/867,461 filed May 5, 2020, now US# 11,170,593. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "the presence of an object" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
“the presence of an object” should be “a presence of an object”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Allibhoy et al. (US# 10,521,988) in view of Child et al. (US# 10,127,754).

 	Referring to claim 1, Child et al. disclose a smart door device (135) (i.e. an access control) for stateroom access control on a cruise ship (i.e. column 1 lines 35 to 47; column 12 lines 54 to 67; see Figures 1 to 3), the smart door device (135) comprising:
a housing disposed within or proximate to a door of a stateroom of the cruise ship, the door being unlockable by an electronic door lock (137) (i.e. access Control 135 includes devices that control physical access to part of a facility, e.g., a room, specific parts of a building, a vehicle, and/or the like. For example, Access Control 135 may be configured to control a door to a guest's room, a VIP lounge, a wet bar, an in-room safe, a facility floor (e.g. via elevator), a gym, a club, and/or the like. Access Control 135 includes a locking mechanism (e.g., Lock 137) and optional Marquee 138. Marquee 138 may be used to control the locking mechanism via, for example, Guest Device 120 or Staff Terminal 125. Access Control 135 optionally further includes logic configured to generate randomized key pairs for use in providing encrypted control of Access Control 135) (column 6 lines 1 to 13; Figures 1 and 3);
a local data (not shown) store within the housing in communication, via a ship-based network (115), with a ship-based data (194) store having stored thereon a plurality of customer profiles associated with individual customers embarked on the cruise ship, the local data store having stored thereon at least a portion of one or more profiles of the plurality of customer profiles, the one or more profiles associated with customers permitted to access the stateroom (i.e. Storage 194 optionally includes data structures, e.g., a database, having data records specifically configured to store data related to the operation of Guest Management System 100. The data stored in Storage 194 can include guest profiles, service request logs, assigned scores, menus, service request states, analysis results, service provider profiles, guest account data, billing information, VPN configuration data, medical information, and/or the like. Storage 194 may also be configured to store applications such as Guest App 123 and/or other logic provisioned by Provisioning Logic 178) (column 16 lines 1 to 18; see Figures 1 to 3); In an Identify Profile Step 315 a profile of the guest is identified based on information received as part of the reservation. The profile optionally includes an identity of Guest Device 120, applications used by the guest, a history of services used by the guest, personal data of the guest, and/or the like. The personal data may include religious affiliation, gender, spending patterns, gamming habits, browser favorites, account identifiers, login data, e-mail profiles, credentials, application configuration data, and/or the like. The profile may include data received from multiple stays at different facilities. For example, the guest may have stayed at several separate facilities and a history of their stay at each of these facilities may be part of their profile. The profile may be retrieved from Storage 194) (column 19 lines 34 to 49; see Figure 3).
  However, Child et al. did not explicitly disclose a wide angle camera disposed at an exterior of the housing and configured to image a public area of the cruise ship adjacent to the door of the stateroom; 
a proximity sensor disposed at the exterior of the housing and configured to detect the presence of an object within the public area of the cruise ship adjacent to the door of the stateroom; and
a processor within the housing and in communication with the local data store, the proximity sensor, and the wide angle camera, the processor configured to:
receive, from the proximity sensor, a signal indicative of the presence of an object;
capture, by the wide angle camera in response to the signal, an image of a face of a person disposed within the public area;
locally generate, based on one or more facial recognition software algorithms and the at least a portion of the one or more profiles, a facial recognition result indicating that the person is one of the customers permitted to access the stateroom; and
cause, in response to the facial recognition result, the electronic door lock to unlock the door of the stateroom.
In the same field of endeavor of an access control system, Child et al. teach that 
a wide angle camera (1005a) disposed at an exterior of the housing and configured to image a public area of the cruise ship adjacent to the door (1110) of the stateroom (i.e. the profile 1140 may include potentially identifying information 1065-a relating to the first user's 1120 facial features at different angles—not just a full frontal view—as well as include three-dimensional facial feature information. In some embodiments, barrier control module 110-d may also automatically employ 3D modeling techniques and/or comparison and mapping using two or more images for facial recognition analysis. For example, the barrier control module 110-d may use the captured views of facial features to accurately build a model of a sufficient portion of a face to enable comparison with the known views and facial feature information contained in profiles 1140 of the database 1160-a. In some embodiments, the two or more 2D and/or 3D images may be captured and/or obtained from one distinct camera. In some embodiments, the two or more images may be captured and/or obtained from two or more distinct cameras) (column 18 lines 58 to 67; column 27 line 12 to column 28 line 9; see Figures 10 and 11); 
a proximity sensor (125a-1) disposed at the exterior of the housing (1105) and configured to detect the presence of an object within the public area of the cruise ship adjacent to the door of the stateroom (i.e. Sensors 125-a-1 and 125-a-2 may include a proximity sensor to enable the sensor to detect proximity of a user relative to a predetermined distance from a dwelling (e.g., geo fencing)) (column 11 lines 46 to 60; see Figures 1 and 2); and
a processor (110-d) within the housing and in communication with the local data (1140) store, the proximity sensor (125a-1), and the wide angle camera (1005a) (column 26 lines 5 to 30; see Figure 11), the processor (110-d) configured to:
receive, from the proximity sensor (125a-1), a signal indicative of the presence of an object(1120) (i.e. sensors 125-a-1 and 125-a-2 may detect the presence of a user within a dwelling being monitored by a home automation system 105-a, a user performing certain functions (e.g., opening or closing a door or window via, for example, a locking device 120) (column 11 line 61 to column 12 line 5; see Figure 11);
capture, by the wide angle camera in response to the signal, an image of a face of a person disposed within the public area (i.e. the barrier control module 110-d may use the captured views of facial features to accurately build a model of a sufficient portion of a face to enable comparison with the known views and facial feature information contained in profiles 1140 of the database 1160-a. In some embodiments, the two or more 2D and/or 3D images may be captured and/or obtained from one distinct camera. In some embodiments, the two or more images may be captured and/or obtained from two or more distinct cameras) (column 18 lines 58 to 67; column 26 lines 31 to 41; column 27 line 12 to column 28 line 9; see Figures 10 and 11);
locally generate, based on one or more facial recognition software algorithms and the at least a portion of the one or more profiles, a facial recognition result indicating that the person is one of the customers permitted to access the stateroom (i.e. the identification module 410-a may in one embodiment include a query module 1050. In one example, the query module 1050 may compare captured information with the potentially identifying information 1065 in the database 1060. For example, the query module 1050 may compare one of more features and/or characteristics of a user from the captured information with the potentially identifying information 1065, and determine whether there are matching features and/or characteristics. For example, the query module 1050 may query the database whether there is any user profile with facial features separated by a particular distance, note whether there are any matches, and then (or simultaneously) query the database regarding whether there is any user profile matching another feature of the captured information, and then again note any matches) (column 20 lines 51 to 65; see Figures 10 and 11); and
cause, in response to the facial recognition result, the electronic door lock to unlock the door of the stateroom (i.e. unlocking a locking mechanism of the barrier when a user is identified as an authorized user, and locking the locking mechanism when the user is identified as an unauthorized user. The method 800 may include unlocking a locking mechanism of the barrier when a user is determined to be located on one side of the barrier, and locking the locking mechanism when the user is determined to be located on an opposite side of the barrier. Determining a location of the user may include determining use of a handle assembly used to open the barrier) (column16 line 64 to column 17 line 6; column 24 lines 31 to 49; see Figures 6-8 and 10-12) in order to provide improved automated access control.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the barrier control module includes the identification module and the locking module to control the operation of the locking device taught by Child et al. in the access control of the guest management system to facilitate the service to guest of Allibhoy et al. because using the barrier control module includes the identification module and the locking module to control the operation of the locking device would improve automated control with improve security for the access control system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3. Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,170,593. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is broader than the claim 1 of U.S. Patent No. 11,170,593. In this case, it is noted that the instant claim is identical to the claim of U.S. Patent No. 11,170,593 except without the limitation "wherein the at least a portion of the one or more profiles comprise one or more user stateroom preferences associated with the person, and wherein the processor is further configured to modify a configuration of a networked appliance within the stateroom in response to the facial recognition result."  Therefore, The claim 21 of the Instant Application would anticipated in the claim 1 of the U.S. Patent No. 11,170,593 because all of the pending limitations are recited in the patented claim. 

The following claims are patentably similar from each other:
Instant Application         	U.S. Patent No. 11,170,593
1				1  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684